DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9-13, filed 09/23/2022, with respect to the rejection(s) of claim(s) 1, 2, 4-7, 9, 10, 13-17, 19, and 20 under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2021/0068169 ("Wang") in view of U.S. Publication No. 2021/0029658 ("Mahalingam") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO-2021072722-A1 to Geng.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-7, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210068169-A1 to Wang et al. from hereon Wang in view of US-20210029658-A1 to Mahalingam et al. from hereon Mahalingam and WO-2021072722-A1 to Geng.

Regarding claim 1 Wang teaches…a network entity in a wireless communication system, the network entity comprising: a processor configured to (P.8, P. 57 discloses a network entity and its components): but does not teach….identify a non-terrestrial network (NTN) type associated with an NTN; configure a set of operational parameters for performing wireless communication based on the NTN type and identify, based on a network configuration associated with the NTN, one or more interfaces to transmit information indicating the NTN type; and a transceiver operably connected to the processor, the transceiver configured to transmit, to a user equipment (UE) or a network function (NF), the information indicating the NTN type via the identified one or more interfaces.

Mahalingam teaches… identify a non-terrestrial network (NTN) type associated with an NTN (P.156, Lns. 1-3, discloses the procedure for determining the TA command when receiving a RAR message which includes the bitfield use to determine the NTN described as type of airborne vehicle that includes the types of satellites LEO, MEO, GEO); configure a set of operational parameters for performing wireless communication based on the NTN type (P.156, Lns. 3-5, discloses configuration of a set of parameters for performing communication based on the NTN type described as the WTRU derives the type of NTN described as airborne vehicle based on information received through signaling, higher layer signaling or estimated using one of the parameters received; P. 160 further discloses the lookup table for a RAR message indicating the type of satellite in the form system information received from the network to be stored in the lookup table); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang by incorporating the teachings of Mahalingam because it allows an apparatus or method to address timing advance when receiving a plurality of information (Mahalingam, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Gang teaches… and a transceiver operably connected to the processor, the transceiver configured to transmit, to a user equipment (UE) (Page 13, Lns. 9-12 and 20 disclose identification of the configuration to the user equipment as shown in S1101) or a network function (NF), the information indicating the NTN type via the identified one or more interfaces (Page 8, Lns. 26-31 disclose the .indication of the serving cell to the areas (at least two areas) sending the configuration information which initially needs to be identified; S1101 further illustrates the information received to configure the serving areas as further exemplified on fig. 5 and 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang by incorporating the teachings of Gang because it allows an apparatus or method to address terminals being served by different satellites and identifying the configuration necessary for service via different interfaces (Xn and F1) (Gang, Fig 5 and 6). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Wang, Mahalingam, and Gang teach the network entity of Claim 1, Wang teaches…wherein: the NTN type is associated with at least one of a type of network, a type of platform, or a type of beam of the NTN (P.44 ); and the transceiver is further configured to: transmit a system information block (SIB) including the information indicating the NTN type (P.50 ); or transmit the information indicating the NTN type using a first signal that does not include the SIB (P.156, Lns. 3-5, discloses configuration of a set of parameters for performing communication based on the NTN type described as the WTRU derives the type of NTN described as airborne vehicle based on information received through signaling, higher layer signaling or estimated using one of the parameters received).

Regarding claim 4 Wang, Mahalingam, and Geng teach the network entity of Claim 1, Wang teaches…wherein the transceiver is further configured to transmit NTN type-based information to facilitate timing and frequency synchronization and associated pre-compensation by UEs (P.57, Lns. 1-5 discloses the usage of transceiver coupled with the transmit processor to generate reference symbols such as PSS and SSS as well as cell specific reference signal for timing purpose.  Note: the claim sites association with precompensation by UE but this part of the claims is citing features by the UE that are interpreted as not being applicable to a claim respective to the network entity).

Regarding claim 5 Wang, Mahalingam, and Geng teach the network entity of Claim 1, Mahalingam teaches…wherein the set of operational parameters comprises parameters for at least one of a network acquisition, a cell selection operation, a network selection operation, a handover operation (P.164, Lns. 9-11, step 917), a random access operation (Abs), a discontinuous reception (DRX), a data transmission, a paging operation, or a charging operation.

Regarding claim 6 Wang, Mahalingam, and Geng teach the network entity of Claim 1, Mahalingam teaches…wherein the transceiver is further configured to: transmit a request message to obtain an NTN capability (P.183, Lns. 1-5, discloses the steps of obtaining NTN capabilities described as steps of preamble detection procedures and user identification); receive the NTN capability in response to the request message (P.183, Lns. 5-7, discloses RRC connection request message), the NTN capability indicating at least one of (i) the NTN type that is supportable, (ii) a dual connectivity between two NTNs , or (iii) a dual connectivity between the NTN and a terrestrial network (TN); and transmit information to configure a preferred NTN type for the UE (P.110-111 discloses the request and response massages between the NTN base station and UE described as WTRU describing the request and response message after which the WTRU discloses its actual identity).

Regarding claim 7 Wang, Mahalingam, and Geng teach the network entity of Claim 6, Mahalingan teaches…wherein the NTN capability of the UE and a cell are utilized to facilitate selection of a set of NFs  including an access and mobility management function (AMF), a session management function (SMF), and a user plane function (UPF) (P.85-86 disclose the NTN capabilities of the NE and UE to facilitate described as configure network functions AMF, SMF, UPF).

Regarding claim 16 Wang teaches…a method of a network entity in a wireless communication system, the method comprising (P.8, P. 57 discloses a network entity and its components): but does not teach…identifying a non-terrestrial network (NTN) type associated with an NTN; configuring a set of operational parameters for performing wireless communication based on the NTN type; identifying, based on a network configuration associated with the NTN, one or more interfaces to transmit information indicating the NTN type; and transmitting, to a user equipment (UE) or a network function (NF), the information indicating the NTN type via the identified one or more interfaces.

Mahalingam teaches… identifying a non-terrestrial network (NTN) type associated with an NTN (P.156, Lns. 1-3, discloses the procedure for determining the TA command when receiving a RAR message which includes the bitfield use to determine the NTN described as type of airborne vehicle that includes the types of satellites LEO, MEO, GEO); configuring a set of operational parameters for performing wireless communication based on the NTN type (P.156, Lns. 3-5, discloses configuration of a set of parameters for performing communication based on the NTN type described as the WTRU derives the type of NTN described as airborne vehicle based on information received through signaling, higher layer signaling or estimated using one of the parameters received; P. 160 further discloses the lookup table for a RAR message indicating the type of satellite in the form system information received from the network to be stored in the lookup table); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang by incorporating the teachings of Mahalingam because it allows an apparatus or method to address timing advance when receiving a plurality of information (Mahalingam, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Geng teaches….identifying, based on a network configuration associated with the NTN, one or more interfaces to transmit information indicating the NTN type; and transmitting, to a user equipment (UE) or a network function (NF), the information indicating the NTN type via the identified one or more interfaces (Page 8, Lns. 26-31 disclose the .indication of the serving cell to the areas (at least two areas) sending the configuration information which initially needs to be identified; S1101 further illustrates the information received to configure the serving areas as further exemplified on fig. 5 and 6 (Xn and F1)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang by incorporating the teachings of Gang because it allows an apparatus or method to address terminals being served by different satellites and identifying the configuration necessary for service via different interfaces (Xn and F1) (Gang, Fig 5 and 6). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 17 Wang, Mahalingam, and Geng teach the method of Claim 16, Wang teaches…wherein: the NTN type is associated with at least one of a type of network, a type of platform, or a type of beam of the NTN (P.44 ); and the transceiver is further configured to: transmit a system information block (SIB) including the information indicating the NTN type (P.50 ); or transmit the information indicating the NTN type using a first signal that does not include the SIB (P.156, Lns. 3-5, discloses configuration of a set of parameters for performing communication based on the NTN type described as the WTRU derives the type of NTN described as airborne vehicle based on information received through signaling, higher layer signaling or estimated using one of the parameters received), wherein the NTN type is associated with at least one of a type of network, a type of platform, or a type of beam of the NTN (Page 12, Ln. 20).

Regarding claim 19 Wang, Mahalingam, and Geng teach the  method of Claim 16, Wang teaches… further comprising transmitting NTN type- based information to facilitate timing and frequency synchronization and associated pre- compensation by UEs (P.57, Lns. 1-5 discloses the usage of transceiver coupled with the transmit processor to generate reference symbols such as PSS and SSS as well as cell specific reference signal for timing purpose.  Note: the claim sites association with precompensation by UE but this part of the claims is citing features by the UE that are interpreted as not being applicable to a claim respective to the network entity).

Regarding claim 20 Wang, Mahalingam, and Geng teach the method of Claim 16, Mahalingam teaches…wherein the set of operational parameters comprises parameters for at least one of a network acquisition, a cell selection operation, a network selection operation, a handover operation (P.164, Lns. 9-11, step 917), a random access operation (Abs), a discontinuous reception (DRX), a data transmission, a paging operation, or a charging operation.

Claim(s) 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210068169-A1 to Wang et al. from hereon Wang, US-20210029658-A1 to Mahalingam et al. from hereon Mahalingam and WO-2021072722-A1 to Geng in view of Si et al. from hereon Si and US-20190313357-A1 to Wang et al. from hereon Wang-357.

Regarding claim 3 Wang, Mahalingam, and Geng teach the network entity of Claim 2, wherein the transceiver is further configured to: but do not teach…transmit, using the first signal, the information indicating the NTN type including at least one of a scrambling sequence of a physical broadcast channel (PBCH), a demodulation reference signal (DMRS) sequence of the PBCH, a sequence mapping order of the DMRS sequence, or a cover code for the DMRS sequence; or transmit, using a second signal that does not include the SIB, a common timing advance value to be used for identifying the NTN type , wherein the common timing advance value is the common value for UEs in a cell, and wherein the first signal is different from the second signal.

Si teaches…transmit, using the first signal, the information indicating the NTN type including at least one of a scrambling sequence of a physical broadcast channel (PBCH), a demodulation reference signal (DMRS) sequence of the PBCH (P.139), a sequence mapping order of the DMRS sequence

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Mahalingam by incorporating the teachings of Si because it allows an apparatus or method to address retransmission as part of the control information and the field within the downlink control information in an non-terrestrial network (Si, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Wang-357 teaches… or transmit, using a second signal that does not include the SIB, a common timing advance value to be used for identifying the NTN type (P.115 discloses the transmission of a signal described as information identifying propagation delayed ), wherein the common timing advance value is the common value for UEs in a cell (P.130, P. 182-183 ), and wherein the first signal is different from the second signal (the indication method of propagation delay is different than sending information on the system information block as part of higher layer protocol).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Mahalingam, and Si by incorporating the teachings of Wang because it allows an apparatus or method to execute a set of instructions to control functional elements to one or more devices (Wang, Fig. 13, 179, Lns. 1-4). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 18 Wang, Mahalingam, and Geng teach the method of Claim 17, but do not teach…further comprising: transmitting, using the first signal, the information indicating the NTN type including at least one of a scrambling sequence of a physical broadcasting channel (PBCH), a demodulation reference signal (DMRS) sequence of the PBCH, a sequence mapping order of the DMRS sequence, or a cover code for the DMRS sequence; or transmitting, using a second signal that does not include the SIB, a common timing advance value to be used for identifying the NTN type, wherein the common timing advance value is the common value for UEs in a cell, wherein the first signal is different from the second signal.

Si teaches… further comprising: transmitting, using the first signal, the information indicating the NTN type including at least one of a scrambling sequence of a physical broadcasting channel (PBCH), a demodulation reference signal (DMRS) sequence of the PBCH (P.139), a sequence mapping order of the DMRS sequence

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Mahalingam by incorporating the teachings of Si because it allows an apparatus or method to address retransmission as part of the control information and the field within the downlink control information in an non-terrestrial network (Si, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Wang-357 teaches…, a sequence mapping order of the DMRS sequence, or a cover code for the DMRS sequence; or transmitting, using a second signal that does not include the SIB, a common timing advance value to be used for identifying the NTN type (P.115 discloses the transmission of a signal described as information identifying propagation delayed ), wherein the common timing advance value is the common value for UEs in a cell, wherein the first signal is different from the second signal (the indication method of propagation delay is different than sending information on the system information block as part of higher layer protocol).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Mahalingam, and Si by incorporating the teachings of Wang because it allows an apparatus or method to execute a set of instructions to control functional elements to one or more devices (Wang, Fig. 13, 179, Lns. 1-4). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over US-20210068169-A1 to Wang et al. from hereon Wang, US-20210029658-A1 to Mahalingam et al. from hereon Mahalingam and WO-2021072722-A1 to Geng in view of US20180123672A1 to Baker et al., from here on Baker.

Regarding claim 21 Wang, Mahalingam, and Gang teach the network entity of Claim 1, but do not teach…wherein the set of operational parameters include channel quality indicator (CQI) related parameters including CQI offsets and CQI granularity.

Baker teaches…wherein the set of operational parameters include channel quality indicator (CQI) related parameters including CQI offsets and CQI granularity (P.34, Lns. 7-10, discloses the set of operational parameters including a CQI for a beam where more bits are used if the CQI report is not received).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Mahalingam, and Geng by incorporating the teachings of Baker because it allows an apparatus or method to allow signaling when a plurality of beam are transmitted simultaneously and the CQI allows the controlling independently the transmission of rate of different beams (Baker, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Claim(s) 9, 10, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210068169-A1 to Wang et al. from hereon Wang in view of US-20210029658-A1 to Mahalingam et al. from hereon Mahalingam.

Regarding claim 9 Wang teaches…a user equipment (UE) in a wireless communication system (P.50), the UE comprising: a transceiver configured to receive, from a network entity, information indicating a non- terrestrial network (NTN) type (P.59 ); but does not teach…and a processor operably connected to the transceiver, the processor configured to: determine a set of operational parameters configured based on the NTN type, and perform wireless communication according to the set of operational parameters.

Mahalingam teaches…and a processor operably connected to the transceiver, the processor configured to: determine a set of operational parameters configured based on the NTN type (P.156, Lns. 3-5, discloses configuration of a set of parameters for performing communication based on the NTN type described as the WTRU derives the type of NTN described as airborne vehicle based on information received through signaling, higher layer signaling or estimated using one of the parameters received), and perform wireless communication according to the set of operational parameters.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang by incorporating the teachings of Mahalingam because it allows an apparatus or method to address timing advance when receiving a plurality of information (Mahalingam, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 10 Wang and Mahalingam teach the UE of Claim 9, Wang teaches…wherein: the NTN type is associated with at least one of a type of network, a type of platform, or a type of beam of the NTN (P.44 ); and the transceiver is further configured to: receive a system information block (SIB) including the information indicating the NTN type (P.50); or receive the information indicating the NTN type using a first signal that does not include the SIB (P.156, Lns. 3-5, discloses configuration of a set of parameters for performing communication based on the NTN type described as the WTRU derives the type of NTN described as airborne vehicle based on information received through signaling, higher layer signaling or estimated using one of the parameters received).

Regarding claim 13 Wang and Mahalingam teach the UE of Claim 9, Mahalingan teaches…wherein the set of operational parameters comprises parameters for at least one of a network acquisition, a cell selection operations, a network selection operation, a handover operation (P.164, Lns. 9-11, step 917), a random access operation (Abs), a discontinuous reception (DRX), a data transmission, a paging operation, or a charging operation.

Regarding claim 14 Wang and Mahalingam teach the UE of Claim 9, Mahalingam teaches…wherein the transceiver is further configured to: receive a request message to transmit an NTN capability (P.183, Lns. 1-5, discloses the steps of obtaining NTN capabilities described as steps of preamble detection procedures and user identification);  transmit the NTN capability in response to the request message (P.183, Lns. 5-7, discloses RRC connection request message), the NTN capability indicating at least one of (i) the NTN type that is supportable, (ii) a dual connectivity between two NTNs, or (iii) a dual connectivity between the NTN and a terrestrial network (TN) (P. 78); and receive information to configure a preferred NTN type for the UE (P.110-111 discloses the request and response massages between the NTN base station and UE described as WTRU describing the request and response message after which the WTRU discloses its actual identity).

Regarding claim 15 Wang and Mahalingam teach the UE of Claim 14, Mahalingam teaches…wherein the NTN capability of the UE and a cell are utilized to facilitate selection of a set of NFs including an access and mobility management function (AMF), a session management function (SMF), and a user plane function (UPF) (P.85-86 disclose the NTN capabilities of the NE and UE to facilitate described as configure network functions AMF, SMF, UPF; WO2019160737A1 to Hosseinian P. 186, Fig.3 NF’s).

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210068169-A1 to Wang et al. from hereon Wang and US-20210029658-A1 to Mahalingam et al. from hereon Mahalingam in view of Si et al. from hereon Si and US-20190313357-A1 to Wang et al. from hereon Wang-357.

Regarding claim 11 Wang and Mahalingam teach the UE of Claim 10, Mahalingan teaches…wherein the transceiver is further configured to: but does not teach…receive, using the first signal, the information indicating the NTN type including at least one of a scrambling sequence of a physical broadcasting channel (PBCH), a demodulation reference signal (DMRS) sequence of the PBCH, a sequence mapping order of the DMRS sequence, or a cover code for the DMRS sequence; or receive, using a second signal that does not include the SIB, a common timing advance value to be used for identifying the NTN type, wherein the common timing advance value is the common value for UEs in a cell, and wherein the first signal is different from the second signal.

Si teaches… receive, using the first signal, the information indicating the NTN type including at least one of a scrambling sequence of a physical broadcasting channel (PBCH), a demodulation reference signal (DMRS) sequence of the PBCH (P.139 ), a sequence mapping order of the DMRS sequence, or a cover code for the DMRS sequence; 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang and Mahalingam by incorporating the teachings of Si because it allows an apparatus or method to address retransmission as part of the control information and the field within the downlink control information in an non-terrestrial network (Si, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Wang-357 teaches… or receive, using a second signal that does not include the SIB, a common timing advance value to be used for identifying the NTN type (P.115 discloses the transmission of a signal described as information identifying propagation delayed ), wherein the common timing advance value is the common value for UEs in a cell (P.130, P. 182-183 ), and wherein the first signal is different from the second signal (the indication method of propagation delay is different than sending information on the system information block as part of higher layer protocol).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wang, Mahalingam, and Si by incorporating the teachings of Wang-357 because it allows an apparatus or method to execute a set of instructions to control functional elements to one or more devices (Wang-357, Fig. 13, 179, Lns. 1-4). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability

Regarding claim 12 Wang and Mahalingam teach the UE of Claim 11, Wang teaches…wherein the transceiver is further configured to receive NTN type-based information to facilitate timing and frequency synchronization and associated pre- compensation by UEs (P.57, Lns. 1-5 discloses the usage of transceiver coupled with the transmit processor to generate reference symbols such as PSS and SSS as well as cell specific reference signal for timing purpose.  Note: the claim sites association with precompensation by UE but this part of the claims is citing features by the UE that are interpreted as not being applicable to a claim respective to the network entity).

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the main reason for allowance of the claim under discussion is the inclusion of “the transceiver is further configured to transmit the information indicating the NTN type to the NF from the set of NFs via a network interface for determination of a usage cost associated with the NTN for the UE based on the NTN type” as the prior art of record in stand-alone form nor in combination read into the disclosed claim as of the date of file

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US-20190313357-A1 to Wang et al. from hereon Wang-357 (dual connectivity P. 78); WO2019160737A1 to Hosseinian P. 186, Fig.3 NF’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476